o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date --------------------------- number release date conex-126087-17 uil code 4980b the honorable ron desantis member u s house of representative sec_31 lupi court suite palm coast fl attention dear representative desantis i am responding to your inquiry dated date on behalf of your constituent ----------------------- -------------- calculated his premium as prescribed under the consolidated omnibus budget reconciliation act of cobra under sec_4980b of the internal_revenue_code the code for his health_reimbursement_arrangement hra -------------- deductible health plan hdhp combined with an hra for its active employees it appears that his former employer’s cobra practices require a qualified_beneficiary who chooses to elect cobra_continuation_coverage to elect both the hdhp and the hra your constituent elected cobra coverage for his former employer’s hdhp and hra he disputes the cobra premium charged by his former employer for the hra he asked that we audit his former employer’s cobra practices to determine whether it charged excessive premiums for the hra portion of his cobra coverage your constituent also states that his former employer failed to notify him about the increase in the premium for hra coverage or about its open enrollment process in date under cobra an employer can charge a qualified_beneficiary like your constituent the applicable_premium the applicable_premium is the cost to the plan of the coverage for similarly situated beneficiaries to whom a qualifying_event has not occurred plu sec_2 percent for administrative expenses see sec_4980b provided information that shows his former employer sponsors a high asked us to determine if his former employer properly conex-126087-17 we issued guidance that provides hras are subject_to cobra the cobra applicable_premium under an hra may not be based on a qualified beneficiary’s reimbursement amounts available from the hra the cobra premium for an hra is determined under existing rules in sec_4980b see notice_2002_45 enclosed cobra permits the plan_administrator to choose between one of two methods for determining cobra premiums for a self-funded plan the applicable_premium can be calculated either on an actuarial basis or on the basis of past cost see sec_4980b the irs has not issued specific guidance on how to determine the applicable_premium under either method based on the information provided in your constituent’s case we can’t determine whether his former employer’s charge for hra premiums exceeds the amount determined under either method or whether his employer is not operating in good_faith compliance with a reasonable interpretation of the statute in response to his request for the irs to audit his former employer’s cobra operational requirements the irs uses several different methods to select an organization’s accounts and financial information for review information is evaluated for reliability and accuracy before it is used as the basis for an examination or investigation individuals such as your constituent can use form 3949-a information referral to report suspected tax law violations by individuals and businesses to the irs this form can be found at www irs gov in addition if we decide to conduct an audit we cannot provide your constituent with any information concerning any_action the irs may or may not have taken with respect to a specific taxpayer as such information is the return_information of that taxpayer as that term is defined under sec_6103 and can only be provided to your constituent if one of the exceptions to the general prohibition on disclosure of confidential tax information provided for at sec_6103 has been met based on the information provided we are unable to verify that your constituent has met any of the exceptions under sec_6103 please note that the department of labor dol and the irs administer cobra for private-sector plans dol is responsible for administering notice requirements and disclosures that employers must provide to qualified beneficiaries under cobra your constituent may want to contact dol’s employee_benefits security administration ebsa electronically at askebsa dol gov or call toll free concerning whether his former employer complied with the cobra notice and disclosure requirements with respect to notification about hra premium increases and its open enrollment process conex-126087-17 i hope this information is helpful if you have additional questions please contact me at -------------------- ------------------- ----------------- at or sincerely denise trujillo branch chief health and welfare branch office of associate chief_counsel tax exempt and government entities enclosure ---------------------
